UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

nwaneene a-- x
MERRILL WARBOYS and KATHRYN
WARBOYS,

Plaintiffs,
V.

ORDER
SHI-III BRIARCLIFF REIT, LLC; :
BRIARCLIFF MANOR INVESTORS, LLC; : 19 CV 2491 (VB)
ANDRON CONSTRUCTION CORP.; and :
VISTA CONSTRUCTION & LANDSCAPE
CONTRACTORS, INC.,

 

Defendants.
--- ---- Xx
ANDRON CONSTRUCTION CORP.,
Third-Party Plaintiff, :
V. :
AMERICAN PANEL TEC/NY LLC, :
Third-Party Defendant. :
ee ee ee enw eee ee ee ee ee en ewe ener eee xX

The second revised civil case discovery plan and scheduling order dated March 6, 2020,
indicates that “[a]ll parties” consent to conducting all further proceedings before a magistrate
judge, including motions and trial, pursuant to 28 U.S.C. § 636(c), (Doc. #88).

This representation is inconsistent with prior civil case discovery plan and scheduling
orders, where “[a]ll parties” did not consent to conducting all further proceedings before a
magistrate judge (Docs. ##31, 56). Moreover, third-party defendant American Panel Tec/NY
LLC has not yet appeared.

Accordingly, it is HEREBY ORDERED that if and when third-party defendant American
Panel Tec/NY LLC appears, and if at that time all parties consent to proceed before a magistrate
judge, all parties shall execute and submit for the Court’s review the attached form.

In the meantime, this case remains assigned to Judge Briccetti (and referred for general
pretrial supervision to Magistrate Judge Davison (Doc. #73)).

Dated: March 9, 2020
White Plains, NY
SO ORDERED:

Vel

Vincent L. Briccetti
United States District Judge

 
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT
for the
Southern District of New York

 

Plaintiff

Vv. Civil Action No.

 

Defendant

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

“You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Parties’ printed names Signatures of parties or attorneys Dates

 

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ, P. 73.

Date:

 

District Judge's signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
